--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated July 19, 2022, is acknowledged.
Priority
This application is a 371 of PCT/US2017/064275, filed on 12/01/2017, and claims benefit in provisional application 62/429,136 filed on 12/02/2016. 
Claim Status
Claims 1 and 5-16 are pending. Claims 2-4 were cancelled. Claim 1 was amended. Claim 16 was newly added and reads on the elected invention. Claims 1, 5, and 16 are examined. Claims 6-15 are withdrawn. 
Withdrawn Claim Rejections — 35 USC 112
Rejections of claims 1-5 are withdrawn because rejections were obviated with claim amendments.  
Withdrawn Claim Rejections — 35 USC 102
Rejection of claim 1 over Duran-Lobato (Biomacromolecules, 2014, 2725-2734, vol. 15, no. 7 — of record in IDS dated 05/31/2019) as evidenced by PubChem (Compound Summary for CID 870, June 23, 2008, https://pubchem.ncbi.nlm.nih.gov/compound/870 - of record in IDS dated 05/31/2021) is withdrawn because the claim was amended to require limitations that are not anticipated by the cited references. 
Claim Objections 
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art teaches a mannan appendages on the nanogel particle. The claim is not obvious because mannobiose is a mannose disaccharides whereas mannan contains 4 mannose repeating units. It would not have been obvious to the skilled artisan to modify the prior art by replacing an oligosaccharide having 4 mannose repeating units with a mannose disaccharide. 
Maintained and Modified Claim Rejections — 35 USC 103
Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Peppas (US 2008/0226684 Al, Published September 18, 2008) and Duran-Lobato (Biomacromolecules, 2014, 2725-2734, vol. 15, no. 7 — of record in IDS dated 05/31/2019) as evidenced by PubChem (Compound Summary for CID 870, June 23, 2008, https://pubchem.ncbi.nlm.nih.gov/compound/870 - of record in IDS dated 05/31/2021).
The claim requires a nanogel particle comprising a plurality of cross-linked polymer, the particle further comprising a plurality of appendages extending therefrom, the plurality of appendages each comprising 2-9 mannose monomers.
The teachings of Peppas are related to compositions for controlled delivery of an active agent within a polymeric network (Abstract), and the field of microencapsulation and the development of nanoparticles with multiple recognitive layers (paragraph 0005). Active agent- loaded, molecule-imprinted polymeric network that includes two or more active agents loaded,
aggregated nanoparticles (paragraph 0011). The active agent includes pharmaceuticals (paragraph 0009). Pharmaceuticals include one or more antigens for making vaccines (paragraph 0063). The composition is suitable for oral administration (paragraph 0072). The composition may be in form of nanoparticles dispersed a pharmaceutically acceptable carrier and/or an aqueous medium (paragraph 0074). Delivery of the active agent occurs in response to pH or temperature changes in the surrounding fluid (paragraph 0085). Paragraphs 0092-0094 describe monomers for making pH-dependent hydrogels. The composition comprises a biomimetic polymer network (paragraph 0113), further comprising a moiety wherein the composition is capable of releasing the moiety in a controlled manner. The composition may be used to delivery a therapeutic agent to a subject (paragraph 0115). The moiety includes monosaccharides selected from mannose, among others, disaccharides, and polysaccharides (paragraph 0118). The polymer network is a swellable gel formed from crosslinked polymers (paragraph 0140).
Peppas does not teach a plurality of appendages comprising 2-9 mannose monomers extending from gel nanoparticles.
The teachings of Duran-Lobato are related to surface modified p(PHEMA-co-MAA) nanogel carriers for oral vaccine delivery. An effective oral vaccine delivery system must protect the antigen from degradation, penetrate mucosal barriers, and control the release of the antigen and costimulatory and immunomodulatory agents. Mannan-modified pH-responsive nanogels were shown to entrap and protect the loaded cargo and triggered protein release after switching to intestinal pH values. Surface decoration by with mannan resulted in enhanced internalization by macrophages as well as increased expression of relevant costimulatory molecules. These findings indicate that mannan-modified PPHEMA-co-MAA) nanogels are a promising approach to a more efficacious oral vaccination regimen (Abstract).
The teachings of Peppas and Duran-Lobato are related to nanogel particles intended for controlled release of a vaccine, where the particles are suitable for oral administration and it would have been obvious to have combined their teachings because they are in the same field of endeavor.
Regarding claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a composition comprising gel nanoparticles formed from crosslinked polymer and having one or more antigens and mannose encapsulated therein, wherein the composition is for oral administration and provides controlled release of the encapsulated components, with a reasonable expectation of success because Peppas teaches a composition comprising gel nanoparticles formed from a crosslinked polymer, where the nanoparticles comprise an active agent and a moiety encapsulated therein, where the active agent comprises one or more antigens and the moiety comprises mannose, wherein the composition provides controlled release of encapsulated components, and wherein the composition is suitable for oral administration. It would have been obvious to have formed Peppas’ gel nanoparticles from crosslinked p-(HEMA-co-MAA) because it was known from Duran-Lobato that crosslinked p-(HEMA-co-MAA) is suitable for making gel nanoparticles intended for oral delivery of an encapsulated antigen and providing controlled release of the antigen. The selection of a known material suitable for its intended purpose supports obviousness. It would have been further obvious to have attached mannan to the surface of the nanoparticles because Duran-Lobato teaches that nanoparticles surface modified with mannan showed enhanced internalization of the nanoparticles by macrophages and increased expression of relevant costimulatory molecules. As evidenced by PubChem, mannan contains 4 mannose repeating units. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.
The claim requires the nanogel particle to be configured to interact with a mannose-containing surface of a pathogen and release the at least mannose, mannobiose, or mannose-containing polymer. The nanogel particle of the prior art meets all of the structural requirements of the presently claimed nanogel particle and it would have been reasonable to conclude that the prior art nanogel particle is configured to interact with a mannose-containing surface of a pathogen and release the at least mannose, mannobiose, or mannose-containing polymer, when tested under identical conditions. 
Regarding claim 5, Duran-Lobato and Peppas do not specifically teach that the nanoparticles have a largest dimension of 10-200 nm. However, both references teach nanosized particles and Duran-Lobato teaches that the size can be varied by varying the concentration of stabilizer and pH (page 2728, first paragraph in left column). It would have been obvious to the skilled artisan to vary the size of the particles in the range from 1 nm and up to 1000 nm, with a reasonable expectation of success because one of skill in the art would have interpreted “nanoparticles” to encompass particles having a size in the range from | nm and up to 1000 nm. The broadest reasonable interpretation of nanoparticles includes particles having a size in the range from 1 nm up to 1000 nm. The claimed range of dimensions is obvious because it is encompassed by the range of form 1 nm up to 1000 nm. The application was reviewed and there is no evidence that claimed range of a largest dimension is critical.
Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Examiner’s Response to Applicant’s Arguments
	In the remarks dated July 19, 2022, applicant traversed the rejections.
	Applicant’s arguments were fully considered, but are not persuasive because the prior art nanogel particle meets all of the structural requirements of the presently claimed nanogel particle. It is irrelevant that the concept and purpose of using mannose shield on the claimed nanogels is different from prior art. The prior art particle would have behaved in the same manner as claimed nanoparticle, absent evidence to the contrary, had it been tested under identical conditions as claimed particle. 	
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.ustpo.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617